Case 1:20-cv-08497-AT Document16 Filed 02/08/21 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
PHARO GAIA FUND, LTD., PHARO MACRO DOC #: __
FUND, LTD., and PHARO TRADING FUND, DATE FILED: 2/8/2021
LTD.

Plaintiffs,

-against- 20 Civ. 8497 (AT)

THE BOLIVARIAN REPUBLIC OF ORDER
VENEZUELA,

Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed Plaintiffs’ status letter at ECF No. 15. Accordingly, by March 8,
2021, if service has not been completed, Plaintiffs shall submit a letter updating the Court on the
status of service.

SO ORDERED.

Dated: February 8, 2021
New York, New York

O-

ANALISA TORRES
United States District Judge
